Exhibit 21.1 PRINCIPAL SUBSIDIARIES OF DYCOM INDUSTRIES, INC. The following table sets forth the Registrant’s principal subsidiaries and the jurisdiction of incorporation of each. Each subsidiary is 100% owned by the Registrant or its subsidiaries. Subsidiary Jurisdiction Ansco & Associates, LLC Delaware Broadband Express, LLC Delaware C-2 Utility Contractors of California, Inc. Delaware C-2 Utility Contractors, LLC Delaware Cable Connectors, LLC Delaware CableCom of California, Inc. Delaware CableCom, LLC Delaware Can-Am Communications, Inc. Delaware Cavo Broadband Communications, LLC Delaware CertusView Technologies, LLC Delaware Communication Services, LLC North Carolina Communications Construction Group of California, Inc. Delaware Communications Construction Group, LLC Delaware Dycom Capital Management, Inc. Delaware Dycom Corporate Identity, Inc. Delaware Dycom Identity, LLC Delaware Dycom Investments, Inc. Delaware Ervin Cable Construction, LLC Delaware Globe Communications, LLC North Carolina Ivy H. Smith Company, LLC Delaware Lambert’s Cable Splicing Company, LLC Delaware Locating, Inc. Washington Midtown Express, LLC Delaware NeoCom Solutions, Inc. Georgia Nichols Construction, LLC Delaware Niels Fugal Sons Company of California, Inc. Delaware Niels Fugal Sons Company, LLC Delaware Precision Valley Communications of Vermont, LLC Delaware Prince Telecom, LLC Delaware RJE Telecom of California, Inc. Delaware RJE Telecom, LLC Delaware S.T.S., LLC Tennessee Star Construction, LLC Delaware Stevens Communications, LLC Delaware TCS Communications, LLC Delaware Tesinc of California, Inc. Delaware Tesinc, LLC Delaware Triple-D Communications, LLC Delaware UtiliQuest, LLC Georgia White Mountain Cable Construction, LLC Delaware
